


TRANZYME, INC.
NON-EMPLOYEE DIRECTOR COMPENSATION POLICY
The purpose of this Director Compensation Policy (this “Policy”) of Tranzyme,
Inc., a Delaware corporation (the “Company”), is to provide a total compensation
package that enables the Company to attract and retain, on a long-term basis,
high caliber directors on the Company's Board of Directors (the “Board”) who are
not employees or officers of the Company or its subsidiaries. This Policy will
become effective as of July 1, 2011 (the “Effective Date”).
In furtherance of this purpose, following the Effective Date, all non-employee
directors shall be paid cash compensation for services provided to the Company
as set forth below.


 
Attendance Per Meeting
Board
 
   All Directors (in person)
$4,000
   All Directors (telephonically)
$3,000
Audit Committee
 
   Committee Members
$1,000
Compensation Committee
 
   Committee Members
$1,000
Nominating and Corporate Governance Committee
 
   Committee Members
$1,000



In addition, the Chairman of the Board shall be paid an annual cash stipend of
$10,000 and the Chair of the Audit Committee will be paid an annual cash stipend
of $8,000.
The non-employee directors shall be eligible to participate in the Company's
stock option plans on a case by case basis. Following the Effective Date, each
person who is appointed or elected to the Board as a non-employee director will
be eligible to receive, in the case of the Chairman of the Board, an option to
purchase 60,000 shares of the Company's common stock and, in the case of each
other non-employee director, an option to purchase 30,000 shares of the
Company's common stock (the “Welcome Grant”). The Welcome Grant shall be made
upon the non-employee director first becoming a director. 20% of the Welcome
Grant shall be immediately vested. For so long as the non-employee director
remains on the Board, the remaining Welcome Grant shall vest one-fourth (1/4) on
each three-month anniversary of the date of grant. For each Annual Meeting at
which the director remains on the Board, the non-employee director, (i) in the
case of the Chairman of the Board, will be eligible to receive an additional
option to purchase that number of shares of the Company's common stock such that
all options held by the Chairman represent approximately 0.25% of the Company's
total number of outstanding shares of capital stock on a fully-diluted basis,
assuming the exercise of all outstanding options and warrants and the conversion
of all outstanding convertible securities on the date of the grant, such award
to be made five (5) business days following each Annual Meeting, and (ii) in the
case of each other non-employee director, will be eligible to receive an
additional option to purchase that number of shares of the Company's common
stock such that all options held by such non-employee director represent
approximately 0.20% of the Company's total number of outstanding share of
capital stock on a fully-diluted basis, assuming the exercise of all outstanding
options and warrants and the conversion of all

1

--------------------------------------------------------------------------------




outstanding convertible securities on the date of the grant, such award to be
made five (5) business days following each Annual Meeting (the “Annual Director
Option Grant” and together with the Welcome Grant, the “Director Option
Grants”). For so long as the non-employee director remains on the Board,
one-fourth (1/4) of the Annual Director Option Grant shall be vested on each
three-month anniversary of the date of grant such that 100% of the Annual
Director Option Grant shall be vested on the one-year anniversary of the date of
grant. All of the foregoing options will be granted at fair market value on the
date of grant.
The foregoing compensation will be in addition to reimbursement of all
out-of-pocket expenses incurred by directors in attending meetings of the Board.


ADOPTED BY THE BOARD OF DIRECTORS:    August 18, 2011



2